Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 14, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 32-43 and 52-53 are currently pending and have been examined.  Claims 32-40 have been amended.  Claims 44-51 have been canceled.  Claims 52-53 are newly added.
The previous rejection of claims 32-51 under 35 USC 112(b) has been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021, has been entered.
 
Response to Arguments
The previous rejection of claims 32-51 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 32-51 under 35 USC 102(a)(2) has been withdrawn in view of Applicants’ amendments.  
The previous rejections under 35 USC 102(a)(2) have been withdrawn in view of Applicants’ amendments.
Applicants’ arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-43 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-43 and 52-53:  Claim 32 recites “obtaining, by the digital product providing information management server, a first login server user identifier of the user for the first predefined service identifier from the login server.”  It is unclear how the digital product providing information management server obtains the first login server user identifier of the user from the login server.  How is the correct login server user identifier obtained if no user identifier is passed from the digital product providing information management server to the login server? It is recited that the digital product providing information management server uses a first predefined service identifier (which would seem to indicate the digital product providing information management server’s own registration with the login server) to log in to the login server but no user identifier is ever passed to the login server.  So how does the login server identify the appropriate first login server user identifier?  For purposes of examination, the Examiner is interpreting this portion of claim 32 as reciting that the digital product providing information management server provides a user identifier to the login server, the user identifier being received as part of the request for providing the digital product obtaining information received from the terminal of the user.
Further, claim 32 recites “storing, by the digital product providing information management server, digital product providing information that is matched with the first login server user identifier, which indicates that the user associated to the first login server user identifier has access to the digital product.”  How is the information matched to the first login server user identifier and when does this occur?  Or does this occur externally to the recited method?  Does the digital 
Further, claim 32 recites “receiving, by the digital product providing server, a request for account synchronization from the terminal of the user.”  This limitation is unclear.  Is this a separate request from the “request for providing the digital product” that was made to the digital product providing information management server?  Or are both requests made at the same time?  It is further unclear what is meant by “a request for account synchronization.”  What information is sent by the terminal of the user as part of this request?  What is being “synchronized”?  How does this request fit in with the request for providing the digital product?  For purposes of examination, the Examiner is interpreting the request for account synchronization as being separate from the request for providing the digital product, i.e., that the user terminal makes one request to the digital product providing information management server and a separate request to the digital product providing server.
Further, claim 32 recites “logging, by the digital product providing server, into the login server using a second predefined service identifier which is the same as the first predefined service identifier in response to the request for account synchronization, and obtaining, by the digital product providing server, a second login server user identifier of the user for the second predefined service identifier from the login server, wherein the first login server user identifier is the same as the second login server user identifier.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the same” predefined service identifier.  Further, how does the digital product providing server receive the first/second predefined service identifier?  Is it received as part of the request for account synchronization from the terminal of the user?  Is it received directly from the digital product providing information server?  Further, if the digital product providing server uses the first/second predefined service identifier to log in to the login server, how does the login server differentiate between which entity is actually logging in, i.e., is it the management server or the providing server?  This would seem to be a security issue.  Further, there is insufficient antecedent basis for “the same” login server user identifier.  Further, it is unclear how the digital product providing server obtains the second login server user identifier of the user from the login server.  How is the correct login server user identifier obtained if no user identifier is passed from the digital product providing server to the login server? It is recited that the digital product providing server uses a second predefined service identifier (that indicates the digital product providing information server’s registration with the login server) to log in to the login server 
Further, this element seems to have no effect on the rest of the claim.  For example, claim 32 recites “transmitting, by the digital product providing information management server, the digital product providing information that is matched with the first login server user identifier, which indicates that the user associated to the first login server user identifier has access to the digital product, to the digital product providing server.”  If the digital product providing information management server transmits the digital product providing information to the digital product providing server regardless, then why does the digital product providing server log in to the login server?  The digital product providing server does not receive anything from the login server prior to providing the requested digital product to the user.  The digital product providing information management server does not receive any confirmation from the login server regarding the identity of the providing server before the transmitting occurs. 
Further, claim 32 recites “providing, by the digital product providing server, the requested digital product to the user based on the second login server user identifier which is the same as the first login server user identifier, in response to the digital product providing information that is matched with the first login server user identifier, which indicates that the user associated to the first login server user identifier has access to the digital product.”  This limitation is unclear.  It is unclear what is meant by the digital product is provided to the user “based on the 
Claims 33-43 inherit the deficiencies of claim 32.
Claims 52-53 are rejected for similar reasons.
Claim 34:  Claim 34 recites “wherein the digital product providing information request includes the first login server user identifier.”  It is unclear how the digital product providing server has the first login server user identifier.  Is this transmitted to the digital product providing server at some previous time?  Is it part of the request for account synchronization received from the terminal of the user?  
Claims 35 and 37:  Claim 35 recites “transmitting the digital product providing information to the digital product providing server together with a local user identifier corresponding to the first login server user identifier.”  It is unclear what is meant by “a local user identifier.”  Is this the user identifier the digital product providing information management server uses to identify the user?  If so, how does the digital product providing information management server identify the user to retrieve this local user identifier?  Is there a user identifier contained in the request for providing the digital product that was received from the terminal of the user?
Claim 37 inherits the deficiencies of claim 35.
Claims 36 and 38:  Claim 36 recites “wherein the digital product providing information request includes a local user identifier corresponding to the first login 
Claim 38 inherits the deficiencies of claim 36.
Claims 37-38:  Claim 37 recites “receiving account synchronization information from the digital product providing server, wherein the account synchronization information includes the first login server user identifier and an internal user identifier of the digital product providing server corresponding to the first login server user identifier and the local user identifier corresponding to the first login server user identifier is the internal user identifier of the digital product providing server.”  This limitation is unclear.  First, it is unclear which entity receives the account synchronization information.  Further, it is unclear what distinguishes the internal user identifier and the local user identifier.  It is further unclear what these identifiers represent.
Claim 38 is rejected for similar reasons.
Claims 39-40:  Claim 39 recites “transmitting account synchronization information to the digital product providing server, wherein the account 
Claim 40 is rejected for similar reasons.
Claims 41-42:  Claim 41 recites “the digital product providing information request.”  There is insufficient antecedent basis for this limitation.  For purposes of examination, the Examiner is interpreting this as the request for providing the digital product.
Claim 42 is rejected for similar reasons.
Claim 53:  Claim 53 recites a digital product providing information management server and a digital product providing server as elements of the system.  However, claim 53 also recites a login server in several elements of the claim.  It is unclear if the login server is intended to be a positively recited element of the system or if it is external to the system.  For purposes of examination, the Examiner is interpreting the login server as being a positively recited element of the system.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 52 fails to include all the limitations of the claim upon which it depends. Claim 32 recites “A digital product providing method..., the method comprising…”  Thus, in order to infringe claim 32, a method comprising various steps must be performed. However, claim 52 recites “A non-transitory computer-readable recording medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute the digital product providing method of claim 32.”  Thus, in order to infringe claim 52, only mere possession of a non-transitory computer-readable recording medium is required, without actually performing the method of claim 32. Thus, it is possible to infringe claim 52 without infringing independent claim 32.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2002/0099663 A1 to Yoshino et al. is directed to a content delivery system in which a user transmits a content-purchasing request to a server and a user authentication is performed using an encrypted content key.

US 2003/0093694 A1 to Medvinsky et al. is directed to a digital rights management architecture in which the server and consumer system exchange encrypted control messages and authentications to transfer the requested content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625